Opinion by
Dallinger, J.
In accordance with stipulation of counsel, boxes, incense burners, cocktail sets, cakestands, tantalus set (liquor set), bottles, atomizers, jars, cocktail shakers, and atomizers and droppers plated with gold or silver were held dutiable as table or household utensils at 40 percent under paragraph 399. United States v. Friedlaender (21 C. C. P. A. 103, T. D. 46445), Dow v. United States (id. 282, T. D. 46816), Rice v. United States (T. D. 49373), and Abstract 39456 cited. Hollow flasks, canteens, and sandwich boxes were held dutiable as hollow ware at the same rate under the same paragraph. Viking Trading Co. v. United States (C. D. 132) cited.